Citation Nr: 0730023	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran (appellant) served on active duty from March 1943 
to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A motion to advance this case on the Board's docket was 
received by the Board in February 2005.  This motion was 
granted by the Board on March 4, 2005 due to the veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

This case was previously before the Board in March 2005, at 
which time the Board denied the veteran's claim.  He appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 30, 2007 Memorandum 
Decision, with Judgment entered May 24, 2007, the Court set 
aside the Board's March 2005 decision and remanded the case 
to the Board for readjudication in accordance with the 
directives in the Court's decision.  

Unfortunately, in order to comply with the Court's decision, 
further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim.  As a 
result, it is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's April 30, 2007 Memorandum Decision, it is 
noted that the Board, in considering the veteran's 
entitlement to an extraschedular rating for the disability at 
issue, must consider evidence of record supporting the 
appellant's need for a hearing aid, and his contentions that 
he was rendered unable to work part-time as a store clerk as 
a result of his service-connected hearing loss.  While the 
evidence of record is sufficient to establish that the 
veteran has been prescribed hearing aids, he must be afforded 
the opportunity to provide information and evidence in 
support of his contention that he was rendered unable to work 
part-time as a store clerk as a result of his service-
connected hearing loss.  

Additionally, the Board notes that in his VA Form 9, Appeal 
to Board of Veterans' Appeals, received in December 2003, the 
veteran indicated he was in receipt of Social Security 
benefits.  It is unclear from the record whether or not the 
veteran is in receipt of Social Security disability benefits 
or Social Security retirement benefits.  Such should be 
clarified of record.  Additionally, all records associated 
with any award of Social Security disability benefits would 
be useful in adjudicating the appeal.

Additionally, additional evidence relevant to the appeal was 
received into the record in September 2007 with waiver of RO 
consideration.  Such record consists of a report of an 
uninterpreted private audiologic examination conducted in 
March 2006.  The report includes an opinion by the private 
examiner that there had been an overall significant decrease 
in hearing ability at all frequencies, in both ears, since 
audiologic evaluation in 2003.  As such, a VA audiologic 
examination with current findings would be useful in the 
adjudication of the appeal.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  In this regard, the Board finds that 
notice with regard to the criteria for consideration in the 
assignment of an effective date, in the event of award of the 
benefit sought has not been provided.



Accordingly, the case is REMANDED for the following action:

1.  Issue an additional VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  The veteran 
should be advised of what information and 
evidence not previously provided, if any, 
will assist in substantiating or is 
necessary to substantiate the elements of 
the claim, including notice that an 
effective date will be assigned in the 
event of award of the benefit sought.  

Additionally, the veteran must be 
specifically requested to provide all 
information and evidence in his 
possession, not previously provided, 
which substantiates his contention that 
he was rendered unable to work part-time 
as a store clerk due to the service-
connected hearing loss, as well as any 
other factor for consideration of an 
extraschedular rating.  

The veteran should also be requested to 
provide the names and addresses of all 
providers of medical treatment and/or 
assessment of his service-connected 
hearing loss since 2003.

2.  Contact the Social Security 
Administration and request clarification 
of whether the veteran is in receipt of 
disability benefits or retirement 
benefits.  The response from the Social 
Security Administration in this regard 
must be documented of record.  All 
records associated with any award of 
disability benefits should be requested 
and associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA audiologic examination to determine 
the current nature and severity of his 
service-connected hearing loss.  All 
necessary tests should be performed, to 
include an audiogram and a Maryland CNC 
speech recognition test.  The examiner 
should also identify any exceptional 
aspect of the severity of the bilateral 
hearing loss disability that exists 
beyond that assessed by an audiogram and 
a Maryland CNC speech recognition test.  
The examiner should take into 
consideration the veteran's occupational 
history since his active service. 

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.

4.  Thereafter, readjudicate the issue on 
appeal with consideration of all 
additional evidence received since the 
most recent statement of the case.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



